DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TWI612360B (cited by applicant in the IDS filed May 5, 2020) in view of Cok (US 2014/0110040) and Toshimitsu et al. (US 2010/0243970), with Fang et al. (US 2018/0210243) providing an English translation of TWI612360B.
	As to claims 1 and 11, TWI612360B discloses in figures 1, 2A and 2B: a display panel 110; a first electrically controlled viewing angle switch device 120 comprising: a first liquid crystal layer 125; and a first polarizer 126 and a second polarizer 114, respectively located at two opposite sides of the first liquid crystal layer.
	TWI612360B does not disclose a viewing angle limiting device.  Cok discloses in figure 3, a viewing angle limiting device having a plurality of first block walls arranged along a first direction and extended in the second direction, and a light transmitting region is disposed between any two adjacent first block walls.  Cok teaches in paragraph [0019] that the viewing angle limiting device provides improved transparency, 
	Cok does not disclose that a transmittance of each of the first block walls within a wavelength range of 400 nm to 700 nm is less than 50% and greater than 0%, and a transmittance of the viewing angle limiting device at a large viewing angle of greater than 45 degrees is determined by the number of first block walls through which the light beam passes.  Toshimitsu discloses in paragraph [0013], a light blocking resin having a light transmittance of 1% over a wavelength range of 400 nm to 700 nm.  Toshimitsu discloses in the abstract that the light blocking resin is highly reliable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TWI612360B by forming the first block walls of Cok with the light blocking resin of Toshimitsu because of its high reliability.  Because the resulting first block walls have a non-zero light transmittance, a transmittance of the viewing angle limiting device at a large viewing angle of greater than 45 degrees is determined by a number of the first block walls through which the light beam passes.
As to claim 3, TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 1.  Cok further discloses in figure 4, a plurality of second block walls, the second block walls being arranged along the second direction and extended in the first direction.
	As to claim 6, TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 3.  Cok further discloses in figure 6, a plurality of third block walls arranged along a third direction, wherein the third direction intersects the first direction and the second direction.
	As to claim 7, TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 1.  TWI612360B further discloses in figure 2A, a first alignment layer 127 and a second alignment layer 128, the first alignment layer and the second alignment layer have a first alignment direction and a second alignment direction, wherein the first alignment direction and the second alignment direction are both perpendicular to the first direction.
	As to claim 8, TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 1.  TWI612360B further discloses in figure 12, a phase retardation film 172 disposed between the first polarizer 126 and the second polarizer 114.
	As to claim 9, TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 8.  TWI612360B further disclose in figure 12 that the phase retardation film 172 is located between the first liquid crystal layer and the second polarizer 114.  TWI612360B further discloses that the phase retardation film 172 may be an O-plate (see paragraph [0057] of Fang).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TWI612360B in view of Cok (US 2014/0110040) and Toshimitsu et al. (US 2010/0243970) as applied to claim 3 above, and further in view of Tsai et al. (US 2005/0286000).
	TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose a second electrically controlled viewing angle switch device overlapping with the viewing angle limiting device.  Tsai discloses in figure 16, a second electrically controlled viewing angle switch device 64 which is provided in combination with the first electrically controlled viewing angle switch device 24.  Tsai teaches that the resulting viewing angle adjusting device allows a user to switch the displays viewing angle mode while maintaining contrast and brightness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TWI612360B by providing a second electrically controlled viewing angle switch device as disclosed by Tsai in order to allow a user to switch the displays viewing angle mode while maintaining contrast and brightness.  Although Tsai does not disclose the structure of the second electrically controlled viewing angle switch, it would have been obvious to provide the same structure disclosed by TWI612360B in order to simplify the manufacturing process.  It would have been further obvious to arrange the second liquid crystal such that its optical axis is perpendicular to the second direction while arranging the third and fourth polarizer to have their absorption axis parallel to an absorption axis of the second polarizer because these arrangement details were a matter of design choice.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TWI612360B in view of Cok (US 2014/0110040) and Toshimitsu et al. (US 2010/0243970) as applied to claim 3 above, and further in view of Tsai et al. (US 2005/0286000) and Gilbert (US 2012/0224121).
	TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 3, but does not disclose a second electrically controlled viewing angle switch device overlapping with the viewing angle limiting device.  Tsai discloses in figure 16, a second electrically controlled viewing angle switch device 64 which is provided in combination with the first electrically controlled viewing angle switch device 24.  Tsai teaches that the resulting viewing angle adjusting device allows a user to switch the displays viewing angle mode while maintaining contrast and brightness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify TWI612360B by providing a second electrically controlled viewing angle switch device as disclosed by Tsai in order to allow a user to switch the displays viewing angle mode while maintaining contrast and brightness.  Although Tsai does not disclose the structure of the second electrically controlled viewing angle switch, it would have been obvious to provide the same structure disclosed by TWI612360B in order to simplify the manufacturing process.  It would have been further obvious to arrange the second liquid crystal such that its optical axis is perpendicular to the second direction while arranging the third and fourth polarizer to have their absorption axis perpendicular to an absorption axis of the second polarizer because these arrangement details were a matter of design choice.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TWI612360B in view of Cok (US 2014/0110040) and Toshimitsu et al. (US 2010/0243970) as applied to claim 8 above, and further in view of Wang et al. (US 2018/0052271).
TWI612360B in view of Cok and Toshimitsu discloses all of the elements of the claimed invention discussed above regarding claim 8, but does not disclose a first B-plate located between the first polarizer and the liquid crystal layer and a second B-plate located between the second polarizer and the liquid crystal layer.  Wang teaches in paragraph [0067] that a B-plate such as a biaxial quarter-wave plate when in combination with a linear polarizer functions as a circular polarizer that reduces ambient light and improves viewing quality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based in part on the newly cited prior art of Toshimitsu et al. (US 2010/0243970).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871